September 12, VIA U.S. MAIL, EDGAR AND FACSIMILE Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 Attn:Daniel L. Gordon Re:Omega Healthcare Investors, Inc. Form 10-K for the year ended December 31, 2007 Filed February 15, 2008 File No. 001-11316 Ladies and Gentlemen: On behalf of Omega Healthcare Investors, Inc. (“Omega” or the “Company”), I am writing this letter in response to a telephone conference call that was held on June 26, 2008 between members of management of Omega and representatives of the Securities and Exchange Commission (“the SEC Staff”) with respect to the SEC Staff’s review of the above-referenced Form 10-K (the “Form 10-K”). In the conversation held on June 26, 2008, the SEC Staff requested that we provide a written analysis of Omega’s accounting treatment of the restructuring transaction that Omega entered into with Advocat, Inc. in October 2006 (referred to hereinafter as the “Advocat Restructuring”).In particular, the SEC Staff asked us to explain why we accounted for the separate components of the Advocat Transaction at fair value on a bifurcated basis, rather than combining the components based on the primary objective and motivation of the transaction. The SEC staff also asked us to explain our determination of the amount of lease inducement recognized. We appreciate the opportunity to share our analysis with the SEC Staff, and have attached our detailed analysis including citations to the applicable guidance as Attachment A.Part I provides background on our transactions with Advocat, Part II sets forth the issues addressed, Part III reviews the authoritative accounting guidance, Part IV reviews our accounting treatment applying the authoritative guidance, and Part V responds to the SEC’s specific comments to us. In essence, Omega and Advocat entered into a new lease agreement and exchanged financial instruments.There was a difference in the fair value of the financial instruments that we exchanged with Advocat; the financial instruments that we exchanged had a greater fair value than what we received from Advocat.We believe that this difference in fair value is consideration that was paid to our lessee to modify the lease agreement.This conclusion is consistent with an alternate scenario whereby the parties exchanged cash (instead of financial instruments) in conjunction with a modification to the lease. As more fully described in attached analysis, we have accounted for each element of the Advocat Restructuring based on the explicit accounting literature that governs the elements of this transaction.Our application of the accounting literature to the Advocat Restructuring has resulted in the recognition of a lease inducement based on the fair value of the consideration transferred to the lessee, which is being amortized as a reduction to Omega’s lease revenue over the term of the Advocat lease.While it might be easier to combine the elements of a transaction and account for them as a single unit based on the primary objective or motivation without regard to fair value considerations, this would be inconsistent with GAAP and present significant undesirable practical implications.To account for the Advocat Restructuring based on a primary objective or motivation would result in no recognition of a lease inducement (or recognition of a lease inducement at less than the fair value of the consideration transferred to the lessee); this would be contrary to the express requirements of FASB No. 13 and wouldresult in Real Estate Investment Trusts such as Omega inappropriately reporting higher lease revenue and Funds From Operations (“FFO”) in future periods than what results from Omega’s accounting for the transaction.We are not aware of any accounting literature that would override the guidance in FASB No. 13 and permit Omega to account for the Advocat Restructuring as a net transaction based on primary objective or motivation. We sincerely hope that this additional information on the Advocat Restructuring clarifies our accounting and confirms to the SEC Staff that our accounting is in accordance with GAAP. If you have any questions, or if we can be of further assistance to you in the review process, please call me at (410) 427-1722.Our fax number is (410) 427-8822. Omega Healthcare Investors, Inc. By: /s/ Robert O.
